Appellant was convicted in the District Court of Grayson County of the offense of manufacturing intoxicating liquor, and his punishment fixed at two years in the penitentiary.
There are two bills of exception in the record, both of which complain of the reception in evidence of answers of a State witness containing incriminating statements made at the time the officers went to the still and while the intoxicating liquor was in process of dripping from the coil. The statements complained of in each bill of exceptions were admissible as part of the res gestae. The evidence is sufficient to justify the jury's conclusion of guilt. It is not necessary to set it out at length. Officers saw a still in operation and *Page 535 
watched and observed appellant and another man engaged in the process of manufacturing intoxicating liquor. This was not controverted.
The judgment will be affirmed.
Affirmed.